DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Interview Summary
	In the interview on 5/12/2022, the Examiner explained to Mr. Kilyk that the amendment to Claim 1 is obvious over [0012] of Ford et al. and that a similar limitation was recited in original Claim 9 and previously rejected.
	The Examiner explained that [0012] is clear that the PVP weight average MW in the two solutions can be either low or high as described in [0012]. This presents four distinct possibilities of combinations. Choosing from a finite number of predictable solutions with a reasonable expectation of success is obvious. Given that the prior art teaches a finite number of solutions, choosing one specific solution of the four is not novel.
	In the interview, Mr. Kilyk declined to offer any additional conversation other than that he believes the Applicant’s response in the Remarks addresses this limitation and makes it novel over the prior art.
	Applicant’s attempt to claim unexpected results by describing Examples 1-4 with respect to 5-7 does not show unexpected results successfully. A proper showing of unexpected results must be commensurate in scope with the claim language. The specific examples only provides an example of when the coagulant is PVP K90 and the spin mass is PVP K81/86 versus both at K81/86. This does not support unexpected results across the entire range of the generic claim limitation of the Mw of the PVP in the coagulant being higher.
	Mr. Kilyk mentioned a slight argument of how the claim has all of the PVP having a same Mw in the spin mass and a same Mw in the coagulant. However, the claim does not require this. As is clear in the reference, at least some portion of the Mw in the two solutions is different.
	It is also noted that the Remarks filed by Applicant do not actually address Ford et al.’s teachings but rather compares their own examples.
	Applicant’s Remarks state that “Ford et al. does not explicitly disclose the Mw of the PVP in the coagulant must be higher than the Mw PVP in the spin mass to yield an optimum hollow fiber membrane”. 
	The prior art does not need to recognize the same advantages. Ford et al. does explicitly state that the PVP Mw in either solution can be high and/or low. This argument is not persuasive.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778